Per Curiam :
This case coming before us as it does, on a certiorari, we can examine nothing but the record, and our inspection of that fails to reveal any irregularity. That the court had the power to set aside the report of the commissioners first appointed cannot be doubted; and as we have nothing by which to test the rectitude or wisdom of that act, we must decline to sustain the first assignment of error.
To the confirmation of the report of the second commission several exceptions have been taken. One is that there was no notice given to those interested of the time of the view. But this was not necessary. The act requires notice of the appointment of the commissioners, which, as the record shows,- was properly given; but it requires no other notice. Another complaint is that the curtilage designated by the commissioners is larger than necessary for the use of the building: but as this was a matter resting in the discretion of the commissioners and the court, we cannot review their action. So whether the mechanics’ lien is made to embrace more than the act of assembly warrants is a matter not now before us.
Decree affirmed.